                                          Case 4:19-cv-01273-YGR Document 20 Filed 12/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CESAR A. RODRIGUEZ,
                                   7                                                        Case No. 19-cv-01273-YGR (PR)
                                                        Plaintiff,
                                   8                                                        JUDGMENT
                                                 v.
                                   9
                                         PETE LABAHN,
                                  10
                                                        Defendant.
                                  11

                                  12          For the reasons set forth in this Court’s Order Granting Defendant Labahn’s Motion for
Northern District of California
 United States District Court




                                  13   Summary Judgment,

                                  14          IT IS ORDERED AND ADJUDGED

                                  15          That Plaintiff take nothing, that the action be dismissed in accordance with the Court’s

                                  16   Order, and that each party bear its own costs of action.

                                  17   Dated: December 31, 2020

                                  18                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
